DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:       
With respect to the allowed independent claim 1:
Suri et al. (US 20160034786, hereinafter “Suri”) teaches:
“A computer-implemented method comprising: receiving, by a processor, a video (At 302, the receiving module 202 receives a corpus of video data), segmenting, by the processor, the video into a set of video segments (video data may include video segments…..Video segments represent a set of consecutive video frames. In at least one example, a video segment may be defined as a fixed number of video frames (e.g., 20 video frames, 40 video frames, etc.), Para. [0023]), classifying, by the processor, each video segment into a class (the classifying module 124 may apply the learned classifier to the video segments. As a result, a set of feature values indicating probabilities that a video segment belongs to at least one of the categories in the predefined set of semantic categories may be included in the feature values used to train the scoring model, Para. [0061]),calculating, by the processor, importance scores for each video segment of a class within the set of video segments (The scoring module 126 receives the feature values, including the set of values resulting from feature extraction and the set of feature values resulting from the classifying module 124. The scoring module 126 applies the scoring model to the feature values. In at least one example, the set of values resulting from the classifying module 124 may be used by the scoring module 126 to determine the desirability score for a video frame and/or video segment, Paras. [0063]-[0064]), determining, by the processor, a winning video segment of the class within the set of video segments based on the importance scores for each video segment within the class (At 810, the segmenting module 206 identifies video segments with desirability scores above a predetermined threshold. In at least one example, video segments with the desirability scores above a predetermined threshold represent video segments including groups of video frames having the highest desirability scores after the classifier and scoring model are applied to the video frames, Para. [0110]) and storing, by the processor, the winning video segment from the set of video segments (the techniques described herein may be useful for identifying a set of thumbnails that are representative of a video segment having a high level of desirability, or a desirability score above a predetermined threshold. The set of thumbnails may represent a set of video frames having a desirability score above a predetermined threshold, or a set of video frames representing video segments having desirability scores above predetermined thresholds. When a user desires to playback video data, he or she may click on a representative thumbnail, start playback from the video frame represented as a thumbnail, and continue playback until an end of an interesting video segment, Para. [0027]).”
Ni et al. (US 20180020243, hereinafter “Ni”) teaches:
“removing (i.e., extracting) the winning video segment from the set of video segments (the identified frames corresponding to the determined "highlight" scene can be extracted, identified or otherwise utilized for creation of a short-form video clip or segment. In some embodiments, as discussed in more detail below, such creation of a highlight video segment can involve, but not limited to, generating (or creating or extracting) a highlight video segment from the frames of the stream 600, Para. [0113]) and set aside the winning video segment into main memory or secondary memory (the storage module 308 for storing a detected highlight video segment (or clip) and the information (e.g., data and metadata) associated with the highlight video segment).”
Townsend et al. (US 9620168, hereinafter “Townsend”) teaches:
determining, by the processor, whether any remaining video segments (i.e., additional clips at Fig. 17; step 1734, after determining the video frames exceeds the first priority matrices in steps 1714-1716; Fig 17) have a first importance score above a threshold importance score (The server(s) 112 may determine (1714) first priority metrics above a threshold and determine (1716) first video frames corresponding to the first priority metrics. For example, the threshold may be a global threshold and the server(s) 112 may identify all video frames associated with a priority metric exceeding the global threshold, Fig. 17; steps 1714-1716 and the server(s) 112 may determine first video frames associated with priority metrics exceeding a threshold and may group first video frames in proximity to generate a video clip. As an example, the server(s) 112 may determine that Frames 1-11 are associated with priority metrics exceeding the threshold and may generate a video clip including Frames 1-11, Co. 12; lines 1-37).”
Deever (US 20110293250, hereinafter “Deever”) teaches:
“calculating, by the processor, second importance scores for each remaining video segment of the class within the set of video segments (After the highest-ranked key video frame is selected, each subsequent iteration involves re -ranking the remaining key video frames, and selecting the highest -ranked remaining key video frame, Para. [0112]).”
However, Suri, Ni, Townsend and Deever, whether taken alone or combination, do not teach or suggest the following novel features:
“A computer-implemented method comprising extracting, by the processor, a set of red-green-blue features and a set of flow features from the set of video segments; weighting, by the processor and via an attention model, the set of red-green-blue features and the set of flow features to generate a first set of video features from the set of red- green-blue features and a second set of video features from the set of flow features; concatenating, by the processor, the first set of video features and the second set of video features to generate video level features; classifying, by the processor, each video segment into a class based on applying the video level features to an objection function”, in combination with all the recited limitations of the claim 1.
	With respect to the allowed independent claim 8:
Suri et al. (US 20160034786, hereinafter “Suri”) teaches:
“A system comprising a processor, a memory communicatively coupled to the processor (the service provider 102 may include one or more server(s) 110, which may include one or more processing unit(s) 112 and computer-readable media 114 such as memory)”, the memory having stored therein instructions that when executed caused the processor to receive a video (At 302, the receiving module 202 receives a corpus of video data), segment the video into a set of video segments (video data may include video segments…..Video segments represent a set of consecutive video frames. In at least one example, a video segment may be defined as a fixed number of video frames (e.g., 20 video frames, 40 video frames, etc.), Para. [0023]), classify each video segment into a class (the classifying module 124 may apply the learned classifier to the video segments. As a result, a set of feature values indicating probabilities that a video segment belongs to at least one of the categories in the predefined set of semantic categories may be included in the feature values used to train the scoring model, Para. [0061]), calculate importance scores for each video segment of a class within the set of video segments (The scoring module 126 receives the feature values, including the set of values resulting from feature extraction and the set of feature values resulting from the classifying module 124. The scoring module 126 applies the scoring model to the feature values. In at least one example, the set of values resulting from the classifying module 124 may be used by the scoring module 126 to determine the desirability score for a video frame and/or video segment, Paras. [0063]-[0064]), determine a winning video segment of the class within the set of video segments based on the importance scores for each video segment within the class (At 810, the segmenting module 206 identifies video segments with desirability scores above a predetermined threshold. In at least one example, video segments with the desirability scores above a predetermined threshold represent video segments including groups of video frames having the highest desirability scores after the classifier and scoring model are applied to the video frames, Para. [0110]) and store the winning video segment from the set of video segments (the techniques described herein may be useful for identifying a set of thumbnails that are representative of a video segment having a high level of desirability, or a desirability score above a predetermined threshold. The set of thumbnails may represent a set of video frames having a desirability score above a predetermined threshold, or a set of video frames representing video segments having desirability scores above predetermined thresholds. When a user desires to playback video data, he or she may click on a representative thumbnail, start playback from the video frame represented as a thumbnail, and continue playback until an end of an interesting video segment, Para. [0027]).”
Ni et al. (US 20180020243, hereinafter “Ni”) teaches:
“removing (i.e., extracting) the winning video segment from the set of video segments (the identified frames corresponding to the determined "highlight" scene can be extracted, identified or otherwise utilized for creation of a short-form video clip or segment. In some embodiments, as discussed in more detail below, such creation of a highlight video segment can involve, but not limited to, generating (or creating or extracting) a highlight video segment from the frames of the stream 600, Para. [0113]) and set aside the winning video segment into main memory or secondary memory (the storage module 308 for storing a detected highlight video segment (or clip) and the information (e.g., data and metadata) associated with the highlight video segment).”
Townsend et al. (US 9620168, hereinafter “Townsend”) teaches:
“determining, by the processor, whether any remaining video segments (i.e., additional clips at Fig. 17; step 1734, after determining the video frames exceeds the first priority matrices in steps 1714-1716; Fig 17) have a first importance score above a threshold importance score (The server(s) 112 may determine (1714) first priority metrics above a threshold and determine (1716) first video frames corresponding to the first priority metrics. For example, the threshold may be a global threshold and the server(s) 112 may identify all video frames associated with a priority metric exceeding the global threshold, Fig. 17; steps 1714-1716 and the server(s) 112 may determine first video frames associated with priority metrics exceeding a threshold and may group first video frames in proximity to generate a video clip. As an example, the server(s) 112 may determine that Frames 1-11 are associated with priority metrics exceeding the threshold and may generate a video clip including Frames 1-11, Co. 12; lines 1-37).”
Deever (US 20110293250, hereinafter “Deever”) teaches:
“calculating, by the processor, second importance scores for each remaining video segment of the class within the set of video segments (After the highest-ranked key video frame is selected, each subsequent iteration involves re -ranking the remaining key video frames, and selecting the highest -ranked remaining key video frame, Para. [0112]).”
However, Suri, Ni, Townsend and Deever, whether taken alone or combination, do not teach or suggest the following novel features:
“A system comprising a processor to  extract a set of red-green-blue features and a set of flow features from the set of video segments; weight, via an attention model, the set of red-green-blue features and the set of flow features to generate a first set of video features from the set of red-green-blue features and a second set of video features from the set of flow features; concatenate the first set of video features and the second set of video features to generate video level features; classify each video segment into a class based on applying the video level features to an objection function”, in combination with all the recited limitations of the claim 8.

With respect to the allowed independent claim 15:
Suri et al. (US 20160034786, hereinafter “Suri”) teaches:
A computer program product for action localization, the computer program product comprising a computer readable storage medium (computer readable storage medium is interpreted as non-transitory subject matter, as specification discloses, A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire, Para. [0062]) having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to receive a video (At 302, the receiving module 202 receives a corpus of video data), segment the video into a set of video segments (video data may include video segments…..Video segments represent a set of consecutive video frames. In at least one example, a video segment may be defined as a fixed number of video frames (e.g., 20 video frames, 40 video frames, etc.), Para. [0023]), classify each video segment into a class (the classifying module 124 may apply the learned classifier to the video segments. As a result, a set of feature values indicating probabilities that a video segment belongs to at least one of the categories in the predefined set of semantic categories may be included in the feature values used to train the scoring model, Para. [0061]), calculate importance scores for each video segment of a class within the set of video segments (The scoring module 126 receives the feature values, including the set of values resulting from feature extraction and the set of feature values resulting from the classifying module 124. The scoring module 126 applies the scoring model to the feature values. In at least one example, the set of values resulting from the classifying module 124 may be used by the scoring module 126 to determine the desirability score for a video frame and/or video segment, Paras. [0063]-[0064]), determine a winning video segment of the class within the set of video segments based on the importance scores for each video segment within the class (At 810, the segmenting module 206 identifies video segments with desirability scores above a predetermined threshold. In at least one example, video segments with the desirability scores above a predetermined threshold represent video segments including groups of video frames having the highest desirability scores after the classifier and scoring model are applied to the video frames, Para. [0110]) and store the winning video segment from the set of video segments (the techniques described herein may be useful for identifying a set of thumbnails that are representative of a video segment having a high level of desirability, or a desirability score above a predetermined threshold. The set of thumbnails may represent a set of video frames having a desirability score above a predetermined threshold, or a set of video frames representing video segments having desirability scores above predetermined thresholds. When a user desires to playback video data, he or she may click on a representative thumbnail, start playback from the video frame represented as a thumbnail, and continue playback until an end of an interesting video segment, Para. [0027]).”
Ni et al. (US 20180020243, hereinafter “Ni”) teaches:
“removing (i.e., extracting) the winning video segment from the set of video segments (the identified frames corresponding to the determined "highlight" scene can be extracted, identified or otherwise utilized for creation of a short-form video clip or segment. In some embodiments, as discussed in more detail below, such creation of a highlight video segment can involve, but not limited to, generating (or creating or extracting) a highlight video segment from the frames of the stream 600, Para. [0113]) and set aside the winning video segment into main memory or secondary memory (the storage module 308 for storing a detected highlight video segment (or clip) and the information (e.g., data and metadata) associated with the highlight video segment).”
Townsend et al. (US 9620168, hereinafter “Townsend”) teaches:
“determining, by the processor, whether any remaining video segments (i.e., additional clips at Fig. 17; step 1734, after determining the video frames exceeds the first priority matrices in steps 1714-1716; Fig 17) have a first importance score above a threshold importance score (The server(s) 112 may determine (1714) first priority metrics above a threshold and determine (1716) first video frames corresponding to the first priority metrics. For example, the threshold may be a global threshold and the server(s) 112 may identify all video frames associated with a priority metric exceeding the global threshold, Fig. 17; steps 1714-1716 and the server(s) 112 may determine first video frames associated with priority metrics exceeding a threshold and may group first video frames in proximity to generate a video clip. As an example, the server(s) 112 may determine that Frames 1-11 are associated with priority metrics exceeding the threshold and may generate a video clip including Frames 1-11, Co. 12; lines 1-37).”
Deever (US 20110293250, hereinafter “Deever”) teaches:
“calculating, by the processor, second importance scores for each remaining video segment of the class within the set of video segments (After the highest-ranked key video frame is selected, each subsequent iteration involves re -ranking the remaining key video frames, and selecting the highest -ranked remaining key video frame, Para. [0112]).”
However, Suri, Ni, Townsend and Deever, whether taken alone or combination, do not teach or suggest the following novel features:
“the program instructions executable by a processor to cause the processor to  extract a set of red-green-blue features and a set of flow features from the set of video segments; weight, via an attention model, the set of red-green-blue features and the set of flow features to generate a first set of video features from the set of red-green-blue features and a second set of video features from the set of flow features; concatenate the first set of video features and the second set of video features to generate video level features; classify each video segment into a class based on applying the video level features to an objection function”, in combination with all the recited limitations of the claim 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641